     Case 2:18-cv-02344-JAM-AC Document 90 Filed 05/19/21 Page 1 of 15


1

2

3

4

5                          UNITED STATES DISTRICT COURT

6                         EASTERN DISTRICT OF CALIFORNIA

7

8        RICHARD DAVID CLASSICK, JR.,       No.   2:18-cv-02344-JAM-AC
         individually and on behalf of
9        all others similarly
         situated,
10                                          ORDER DENYING DEFENDANT’S MOTION
                      Plaintiff,            TO DISMISS
11
             v.
12
         SCHELL & KAMPETER, INC. d/b/a
13       DIAMOND PET FOODS,
14                    Defendant.
15

16           Richard David Classick, Jr. (“Plaintiff”), the owner of a

17   Blue Nose American Pitbull named Otis, purchased Taste of the

18   Wild® dog food for his loyal companion until he discovered it

19   contains undisclosed levels of heavy metals, BPA, pesticides,

20   acrylamides and regrinds.      Plaintiff brought a putative class

21   action against Schell & Kampeter, Inc. d/b/a Diamond Pet Foods

22   (“Defendant”), the company that manufactures, markets, and sells

23   Taste of the Wild® dog food.        See Fourth Am. Compl. (“4AC”), ECF

24   No. 67.      Defendant moves to dismiss.     See Mot. to Dismiss

25   (“Mot.”), ECF No. 70.1

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for April 20, 2021.
                                      1
     Case 2:18-cv-02344-JAM-AC Document 90 Filed 05/19/21 Page 2 of 15


1                           I.    FACTUAL BACKGROUND

2          From approximately 2017 to 2018, Plaintiff purchased Taste

3    of the Wild® Grain Free High Prairie Canine Formula Roasted Bison

4    and Roasted Venison Dry Dog Food from Amazon.com.          4AC ¶ 18.

5    Plaintiff reviewed the nutritional claims and labels displayed on

6    Amazon’s website prior to purchasing the dog food.          Id.     From

7    what he read on Amazon’s website, Plaintiff believed that he was

8    feeding Otis a premium dog food that was healthy and nutritious.

9    Id.   Defendant markets the Taste of the Wild® brand as a

10   “premium” dog food that is as “nature intended” and “based on

11   your pet’s ancestral diet.”      See 4AC ¶¶ 27–33.     The Taste of the

12   Wild® dog food also purports to use “the best nutrition

13   available” and is “processed under strict human-grade standards

14   to ensure purity.”     See 4AC ¶¶ 34–35.

15         What Plaintiff did not know was that the dog food contains

16   some amount of heavy metals (including mercury, lead, arsenic,

17   and cadmium), bisphenol A (“BPA”), pesticides, acrylamide, and

18   regrinds.   See 4AC ¶¶ 36–37, 65, 73, 80, 87, 91, 98, 101.           That

19   information is not included on the packaging.         4AC ¶ 36.

20   Plaintiff, therefore, alleges that Defendant misleadingly assures
21   consumers that its dog food undergoes stringent testing and

22   quality controls and wrongfully fails to disclose to consumers

23   the presence of contaminants.       See 4AC ¶¶ 100, 102, 105.

24   Plaintiff alleges that Defendant’s actions and omissions amount

25   to negligent misrepresentation, violation of the California

26   Consumer Legal Remedies Act (“CLRA”), and breach of the express
27   warranty.   See 4AC ¶¶ 174–204.

28         Defendant moves to dismiss the 4AC in its entirety, arguing,
                                           2
     Case 2:18-cv-02344-JAM-AC Document 90 Filed 05/19/21 Page 3 of 15


1    among other things, that Plaintiff does not adequately plead

2    actual or reasonable reliance and fails to allege a direct

3    transaction.    See generally Mot.        Plaintiff opposes the motion.

4    See Opp’n, ECF No. 77.

5

6                                 II.    OPINION

7         A.    Request for Judicial Notice

8         Defendant requests that the Court take judicial notice of a

9    copy of the Food and Drug Administration’s (“FDA”) Draft Guidance

10   for Industry #245, Hazard Analysis and Risk-Based Preventive

11   Controls for Food for Animals (Jan. 2018).           See Req. for Judicial

12   Notice (“RJN”), ECF No. 71.        Plaintiff opposes this request.        See

13   Response to RJN, ECF No. 78.       Judicial notice under Federal Rule

14   of Evidence 201 permits a court to notice an adjudicative fact

15   that is not subject to reasonable dispute.           Khoja v. Orexigen

16   Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir. 2018).              “A fact

17   is not subject to reasonable dispute if it is generally known, or

18   can be accurately and readily determined from sources whose

19   accuracy cannot reasonably be questioned.”           Id.    (internal

20   quotation marks and citation omitted).            Thus, “a court may take
21   judicial notice of matters of public record without converting a

22   motion to dismiss into a motion for summary judgment.”              Id.

23   However, “a court cannot take judicial notice of disputed facts

24   contained in such public records.”          Id.

25        “[A] publicly available FDA guidance document, is []

26   properly subject to judicial notice.”          Immanuel Lake v. Zogenix,
27   Inc., 2020 WL 3820424, at *5 (N.D. Cal. 2020).             “[C]ourts

28   routinely take judicial notice of [] FDA guidance documents, many
                                           3
     Case 2:18-cv-02344-JAM-AC Document 90 Filed 05/19/21 Page 4 of 15


1    of which also appear on the FDA’s public website.”          Id. (citing

2    Allen v. ConAgra Foods, Inc., 2018 WL 6460451, at *8 n.6 (N.D.

3    Cal. 2018)).     The FDA’s Draft Guidance for Industry #245 is

4    currently accessible on the FDA’s website (specifically, at

5    https://www.fda.gov/regulatory-information/search-fda-guidance-

6    documents/cvm-gfi-245-hazard-analysis-and-risk-based-preventive-

7    controls-food-animals) as of the date of this order.          Thus, its

8    “accuracy cannot reasonably be questioned,” making it subject to

9    judicial notice.     See Fed. R. Evid. 201(b).

10        Accordingly, Defendant’s request for judicial notice is

11   GRANTED.     The Court takes judicial notice of the document’s

12   existence.    It does not take judicial notice of any disputed or

13   irrelevant facts within the document.

14        B.      Legal Standard

15        Generally, to defeat a Rule 12(b)(6) motion to dismiss, a

16   plaintiff must “plead enough facts to state a claim to relief

17   that is plausible on its face.”        Bell Atlantic Corp. v. Twombly,

18   550 U.S. 544, 570 (2007).      However, where the claims sound in

19   fraud (as claims of negligent misrepresentation and violations

20   of the CLRA do), they must be pled with particularity pursuant
21   to Rule 9(b).     Kearns v. Ford Motor Co., 567 F.3d 1120, 1124–25

22   (9th Cir. 2009).     “Averments of fraud must be accompanied by the

23   who, what, when, where, and how of the misconduct charged.”           Id.

24   at 1124 (internal quotation marks and citation omitted).            Claims

25   of fraudulent omissions, like claims of fraudulent

26   misrepresentations, are subject to Rule 9(b)’s heightened
27   pleading standards.     Id. at 1127.      Where an omission is alleged,

28   plaintiffs at a minimum must “describe the content of the
                                           4
     Case 2:18-cv-02344-JAM-AC Document 90 Filed 05/19/21 Page 5 of 15


1    omission and where the omitted information should or could have

2    been revealed.”    Marolda v. Symantec Corp., 672 F.Supp.2d 992,

3    1002 (N.D. Cal. 2009).

4         C.    Reasonable Reliance

5         Defendant’s leading argument is that all three of

6    Plaintiff’s claims fail because he has not pled facts supporting

7    actual and reasonable reliance, a necessary element of each.

8    See Mot. at 4–11; Shamsian v. Atlantic Richfield Co., 107

9    Cal.App.4th 967, 983 (2003) (“justifiable reliance on the

10   misrepresentation by the party to whom it was directed” is a

11   necessary element of negligent misrepresentation); Durrell v.

12   Sharp Healthcare, 183 Cal.App.4th 1350, 1366–67 (2010) (under

13   the CLRA, a “misrepresentation is material for a plaintiff only

14   if there is reliance—that is, without the misrepresentation, the

15   plaintiff would not have acted as he did.”); Nickerson v.

16   Goodyear Tire and Rubber Corp., 2020 WL 4937561, at *5 (C.D.

17   Cal. 2020) (for a breach of express warranty claim where the

18   parties are not in privity, “California law requires a showing

19   that a plaintiff relied on an alleged warranty.”).

20        Put another way, Defendant argues that Plaintiff has not
21   satisfied the “reasonable consumer standard,” which requires

22   that Plaintiff “show[s] that members of the public are likely to

23   be deceived.”     Williams v. Gerber Prods., 552 F.3d 934, 938 (9th

24   Cir. 2008).     This requires more than a mere possibility that

25   Defendant’s marketing “might conceivably be misunderstood by

26   some few consumers viewing it in an unreasonable manner.”
27   Becerra v. Dr Pepper/Seven Up, Inc., 945 F.3d 1225, 1228 (9th

28   Cir. 2019) (internal quotation marks and citation omitted).
                                           5
     Case 2:18-cv-02344-JAM-AC Document 90 Filed 05/19/21 Page 6 of 15


1    Instead, it must be probable that “a significant portion of the

2    general consuming public or of targeted consumers, acting

3    reasonably in the circumstances, could be misled.”          Id. at 1228–

4    29.   Defendant contends that some of the marketing claims

5    Plaintiff identifies are non-actionable puffery; Plaintiff does

6    not allege other claims are inherently false; and Plaintiff has

7    failed to allege a concealment claim with particularity.              See

8    Mot. at 5–11.

9               1.    Statements at Issue

10         As an initial matter, the Court previously held that

11   Plaintiff’s second amended complaint only alleges reliance on

12   the nutritional claims and labels he saw on the dog food’s

13   packaging and on Amazon.com.      See Order Granting in Part and

14   Den. in Part Defs.’ Mot. to Dismiss the Second Am. Compl.

15   (“Order on SAC”) at 11, ECF No. 23.       That has not changed.

16   Plaintiff “saw the nutritional claims and labels on the

17   packaging and on the Amazon.com website” and relied on those

18   claims when deciding whether to purchase the dog food.              4AC

19   ¶ 18.    As before, there are no allegations that Plaintiff relied

20   on any statements beyond those.       Thus, the statements found on
21   Defendant’s website or in other marketing materials are

22   immaterial.     See, e.g., 4AC ¶¶ 26–30, 33.     Misstatements upon

23   which Plaintiff did not rely cannot support claims sounding in

24   fraud.   See, e.g., Durell v. Sharp Healthcare, 183 Cal.App.4th

25   1350, 1363 (2010).

26         With regard to the statements allegedly relied upon from
27   Amazon.com, Plaintiff has not identified what those statements

28   or claims are.    The 4AC merely references “statements on
                                           6
     Case 2:18-cv-02344-JAM-AC Document 90 Filed 05/19/21 Page 7 of 15


1    Amazon.com.” or “labels, packaging, and advertising on

2    Amazon.com.”      See, e.g., 4AC ¶¶ 18, 24, 158, 172, 175–76, 184,

3    193.   This is insufficient.     Plaintiff has filed four complaints

4    and has yet to identify specific statements from Amazon.com that

5    are separate and apart from the statements on the dog food

6    packaging.      Thus, only the alleged affirmative

7    misrepresentations found of Taste of the Wild® packaging will be

8    considered by the Court.      Those are limited to the following:

9      •    “The balanced diet that nature intended”;

10     •    “The best nutrition available today”; and

11     •    “Processed under strict human-grade standards to ensure

12          purity,” providing “optimal health and vitality,”

13          supporting “optimal cellular health” and “overall good

14          health,” and helpful in maintaining “the sleek condition of

15          good health.”

16   See 4AC ¶¶ 32, 34–35.

17              2.      Non-Actionable Puffery

18          First, Defendant contends that a reasonable consumer would

19   not have relied on the first two claims above—“the balanced diet

20   that nature intended” and “the best nutrition available today”—
21   because they are non-actionable puffery.        Mot. at 5–6.        “The

22   common theme that [] run[s] through cases considering puffery in

23   a variety of contexts is that consumer reliance will be induced

24   by specific rather than general assertions . . . .”          Newcal

25   Indus., Inc. v. Ikon Office Sol., 513 F.3d 1038, 1053 (9th Cir.

26   2008) (internal quotation marks and citation omitted).
27   “Generalized, vague, and unspecific assertions constitute ‘mere

28   puffery’ upon which a reasonable consumer could not rely, and
                                           7
     Case 2:18-cv-02344-JAM-AC Document 90 Filed 05/19/21 Page 8 of 15


1    hence are not actionable” under the CLRA.        Anunziato v.

2    eMachines, Inc., 402 F.Supp.2d 1133, 1139 (C.D. Cal. 2005).            By

3    contrast, “misdescriptions of specific or absolute

4    characteristics of a product are actionable.”         Southland Sod

5    Farms v. Stover Seed Co., 108 F.3d 1134, 1145 (9th Cir. 1997).

6         Defendant argues that what “nature intended,” for instance,

7    cannot be objectively tested, see Mot. at 6, but Defendant

8    focuses on the wrong portion of the statement.         The statement

9    also claims the dog food will provide a “balanced diet”—and that

10   “is neither objectively true, according to [Plaintiff], nor a

11   subjective opinion about the [product].”        Zeiger v. WellPet LLC,

12   304 F.Supp.3d 837, 851 (N.D. Cal. 2018).        Plaintiff specifically

13   alleges that the dog food does not provide a balanced diet

14   because it contains heavy metals, pesticides, acrylamide, BPA,

15   and regrinds, all of which are associated with a variety of

16   health risks.    The same is true for the claim that the dog food

17   constitutes “the best nutrition available today.”          “[This] is a

18   measurable claim that [Plaintiff] seek[s] to prove false through

19   this very suit.”    Id.    Thus, neither statement is non-actionable

20   puffery.   Both support Plaintiff’s claims sounding in fraud.
21              3.    Falsity

22        Next, Defendant contends that Plaintiff failed to allege

23   the remaining claims in the third statement above are false,

24   when the reasonable consumer standard requires that Defendant’s

25   conduct be deceptive or misleading.       See Mot. at 6–7; see also

26   Gerber Prods., 552 F.3d at 938.       However, all but one of the
27   claims Defendant addresses here are not actually at issue.

28   Defendant addresses claims pulled from the photos Plaintiff
                                           8
     Case 2:18-cv-02344-JAM-AC Document 90 Filed 05/19/21 Page 9 of 15


1    copied into the 4AC after ¶ 35 (e.g., “developed specifically

2    for dogs,” “antioxidants,” “omega fatty acids,” etc.), but

3    Plaintiff does not specifically challenge those claims.             The

4    only claims challenged by Plaintiff from those portions of the

5    dog food packaging are the claims quoted in ¶ 35.          The Court

6    need not address Defendant’s arguments over the unchallenged

7    claims.

8         The lone claim that Plaintiff takes issue with in his 4AC,

9    that Defendant argues has not been alleged as false, is the

10   claim that the dog food is “processed under strict human-grade

11   standards to ensure purity.”      Again, Defendant focuses on the

12   wrong portion of the claim.      Defendant asserts that Plaintiff

13   never alleged the dog food was not “processed under strict

14   human-grade standards,” but conveniently ignores the “to ensure

15   purity.”   Mot. at 7.    Plaintiff has alleged that the dog food is

16   not pure because it contains harmful heavy metals, pesticides,

17   acrylamide, BPA, and regrinds.       Thus, Plaintiff has pled with

18   sufficient particularity “what is false or misleading about a

19   statement, and why it is false.”          Vess. Ciba-Geigy Corp. USA,

20   317 F.3d 1097, 1106 (9th Cir. 2003).
21              4.    Nondisclosure

22        Finally, Defendant argues that Plaintiff’s claims fail to

23   the extent he alleges to have reasonably relied on a

24   nondisclosure.    See Mot. at 7–11.       There are four circumstances

25   where a duty to disclose a fact arises: “(1) when the defendant

26   is plaintiff’s fiduciary; (2) when the defendant has exclusive
27   knowledge of material facts not known or reasonably accessible

28   to the plaintiff; (3) when the defendant actively conceals a
                                           9
     Case 2:18-cv-02344-JAM-AC Document 90 Filed 05/19/21 Page 10 of 15


1    material fact from the plaintiff; and (4) when the defendant

2    makes partial representations that are misleading because some

3    other material fact has not been disclosed.”         Collins v.

4    eMachines, Inc., 202 Cal. App. 4th 249, 255 (2011).

5          Plaintiff does not allege a fiduciary relationship or

6    active concealment.     Defendant argues the other two theories

7    fail because Plaintiff cannot have been misled by partial

8    representations that he did not rely upon in purchasing the

9    specific type of dog food and Plaintiff does not present facts

10   supporting his reliance as reasonable.        Defendant’s argument

11   about ¶ 35 is without merit.       As explained above, Plaintiff does

12   not challenge all the language included in the photos of the dog

13   food packaging copied into the 4AC after ¶ 35.          The allegedly

14   misleading claims are specifically quoted by Plaintiff in ¶ 35.

15   Plaintiff does not allege that Defendant falsely claims the dog

16   food contains “real and smoked salmon” as an ingredient of a

17   type dog food he did not purchase for Otis, so Defendant’s

18   defense of that statement is irrelevant.

19         Regarding whether there are sufficient facts in support of

20   reasonable reliance, Defendant understands Plaintiff’s argument
21   to be: (1) a reasonable consumer would not buy the dog food

22   because it poses a material health risk to dogs; and (2) a

23   reasonable consumer would not buy a product that contains even

24   trace amount of the identified contaminants.         See Mot. at 8.

25   According to Defendant, Plaintiff has failed to allege that

26   either position is reasonable because he did not plead a
27   material health risk with particularity and a consumer “could

28   not take a zero-tolerance approach.”        See Mot. at 8–11.
                                           10
     Case 2:18-cv-02344-JAM-AC Document 90 Filed 05/19/21 Page 11 of 15


1    However, both of Defendant’s arguments are premature.           Plaintiff

2    alleges the contaminants may be harmful to dogs.          See, e.g., 4AC

3    ¶ 6, 39, 81, 142, 148.      Plaintiff also includes a table that

4    sets forth the parts per billion of each contaminant found in

5    the dog food he purchased.       See 4AC ¶ 101.    It is reasonable to

6    believe that consumers would decline to purchase the dog food if

7    they knew it contained any level of contaminants and that those

8    contaminants may be harmful to dogs.

9          Defendant also argues that Plaintiff has not established

10   that the levels of contaminants in its food are unsafe or

11   unhealthy for dogs, see Mot. at 8–10, and that Plaintiff

12   concedes that some levels of contaminants are unavoidable, see

13   Mot. at 10–11.     However, these issues are in dispute and are

14   inappropriate for resolution at the motion to dismiss stage.2

15   See WellPet LLC, 304 F.Supp.3d at 852.        “Plaintiff[] [has]

16   provided an actionable theory why the [dog food] is unsafe and

17   why the labels are misleading; whether [Plaintiff] can prove

18   [his] theory is a separate question that [the Court] cannot

19   resolve at this stage.”      Id.

20         D.    Negligent Misrepresentation
21         Defendant makes two additional arguments regarding

22   Plaintiff’s claim of negligent misrepresentation.          Defendant

23   argues: (1) the 4AC contains no facts showing Defendant should

24   have known any representation on its dog food packaging was

25   2 The cases cited to by Defendant, where similar claims were
26   defeated, are procedurally and legally inapposite here because
     they were disposed of at the summary judgment stage. See, e.g.,
27   Lucido v. Nestle Purina Petcare Co., 217 F.Supp.3d 1098, 1110
     (2016); Simpson v. Champion Petfoods USA, Inc., 397 F.Supp.3d
28   952, 972 (E.D. Ky. 2019).
                                      11
     Case 2:18-cv-02344-JAM-AC Document 90 Filed 05/19/21 Page 12 of 15


1    false at the time it was made; and (2) the claim is barred by

2    the economic-loss rule.      See Mot. 11–14.     Turning first to the

3    economic-loss rule, the Court previously held that it does not

4    bar Plaintiff’s negligent misrepresentation claim because

5    Plaintiff’s claim “sounds far more in fraud than breach of

6    contract or negligence.”      Order on SAC at 13–14 (citing Kalitta

7    Air, L.L.C. v. Cent. Tex. Airborne Sys., Inc., 315 F.App’x 603,

8    607 (9th Cir. 2008) (“We hold that California law classifies

9    negligent misrepresentation as a species of fraud for which

10   economic loss is recoverable.”)(internal quotation marks and

11   citations omitted)).      Defendant’s somewhat new, but mostly

12   redundant, argument does not affect that finding.

13         Defendant cites to Southern California Gas Leak Cases, 7

14   Cal.5th 391, 400 (2019) in support of the argument that the

15   economic-loss rule applies here.       Southern California

16   “concern[ed] a massive, months-long leak from a natural gas

17   storage facility located just outside Los Angeles.”           Id. at 394.

18   As a result, the economic-loss rule prevented affected

19   businesses from recovering in negligence against the utility for

20   purely economic losses.      Id at 414.    The application of the
21   economic-loss rule in Southern California does not persuade this

22   Court that it should reverse its prior holding.          As before, the

23   Court finds that the economic loss rule does not require

24   Plaintiff’s negligent misrepresentation claim be dismissed as

25   pled.   See Bret Harte Union High Sch. Dist. v. FieldTurf, USA,

26   Inc., 2016 WL 3519294, at *4–5 (E.D. Cal. 2016).
27         As for Defendant’s argument that Plaintiff failed to plead

28   any facts suggesting Defendant reasonably should have known any
                                           12
     Case 2:18-cv-02344-JAM-AC Document 90 Filed 05/19/21 Page 13 of 15


1    statements on its packaging were false at the time they were

2    made, that is simply not true.       Plaintiff alleges that the

3    claims that the dog food “provides [t]he balanced diet that

4    nature intended” and “[t]he best nutrition available today”

5    suggest that Defendant “properly and sufficiently test[ed]” for

6    heavy metals and other contaminants in their dog food.           4AC

7    ¶¶ 51, 71, 88.     In other words: Defendant could not have labeled

8    the dog food as “balanced” and the “best nutrition available

9    today” had it not been conducting thorough testing.           And,

10   because Defendant must have been testing the dog food, it should

11   have been aware of the presence of contaminants.

12         Moreover, the claims that Defendant’s dog food is balanced,

13   and provides the best nutrition available today, are the

14   “positive assertion[s]” that Defendant mistakenly argues are

15   missing.    See Opp’n at 11 (citing Wilson v. Century 21 Great

16   Western Realty, 15 Cal.App.4th 298, 306 (1993)).          Plaintiff

17   claims that this positive assertion (and others) are what led

18   him to reasonably believe that Defendant thoroughly tested its

19   dog food and that the dog food did not contain contaminants that

20   might be harmful to his dog.       Whether the packaging claims are
21   in fact misleading—based on, for instance, the alleged testing

22   results and the health risks posed by bioaccumulation—“are

23   disputable facts that may or may not be true; but Plaintiff has

24   sufficiently alleged facts to put Defendant[] on notice of the

25   circumstances giving rise to [his] claims.”         Reitman v. Champion

26   Petfoods USA, Inc., 2019 WL 1670718, at *5 (C.D. Cal. 2019).
27         E.    CLRA Claim

28         Lastly, Defendant asserts that Plaintiff’s CLRA claim fails
                                           13
     Case 2:18-cv-02344-JAM-AC Document 90 Filed 05/19/21 Page 14 of 15


1    because he did not allege a direct transaction and the CLRA

2    “requires direct dealings between the consumer and the

3    defendant.”    Mot. at 14–15.     Defendant does not say so

4    explicitly, but the Court presumes that Defendant takes issue

5    with the fact that Plaintiff purchased the dog food through

6    Amazon.com, not directly from Defendant.         Defendant focus on two

7    cases in support of this proposition.         See Schauer v. Mandarin

8    Gems of Cal., Inc., 125 Cal.App.4th 949 (2005); Vega v. CarMax

9    Auto Superstores Cal., LLC, 2018 WL 3216347 (Cal. Ct. App. 2018).

10   Neither are on point.

11         In Schauer, the plaintiff obtained an overvalued engagement

12   ring in her divorce settlement with her ex-husband.           125

13   Cal.App.4th at 953.     Her ex-husband had purchased the ring.          Id.

14   The court found that the plaintiff did not have a right to sue

15   the jeweler under the CLRA because she was not the purchaser of

16   the ring.    Id. at 960.    Thus, under the CLRA, she was not the

17   consumer—her ex-husband was.       Id.     In Vega, the plaintiff’s

18   mother purchased a Ford Mustang for him from CarMax.           2018 WL

19   3216347, at *2.     The plaintiff sued CarMax for misrepresenting

20   and concealing facts about the condition of the car.           Id. at *3.
21   There, the court also found that plaintiff did not have a right

22   to sue CarMax under the CLRA because he was not the purchaser of

23   the vehicle and, therefore, not the consumer.          Id. at *8.

24         Here, Plaintiff is unquestionably the consumer.          Plaintiff

25   purchased the dog food.      That he purchased it from Amazon.com,

26   and not directly from Defendant, is of no consequence.           This
27   Court agrees with the many courts that have held that the CLRA

28   does not require a direct transaction between plaintiffs—the
                                           14
     Case 2:18-cv-02344-JAM-AC Document 90 Filed 05/19/21 Page 15 of 15


1    consumer—and defendants—the manufacturer or producer of the

2    goods.   See Johnson v. Nissan North Am., Inc., 272 F.Supp.3d

3    1168, 1184 (N.D. Cal. 2017) (the plaintiff, who purchased her

4    vehicle through CarMax, had a right to sue the car manufacturer

5    under the CLRA); Keilholtz v. Superior Fireplace Co., 2009 WL

6    839076, at *4 (N.D. Cal. 2009) (“Plaintiffs’ allegations that

7    Defendants sold the fireplaces to home builders, who installed

8    them in their homes, resulting in their sale to Plaintiffs, is

9    sufficient to allege that Defendants entered into a transaction

10   with ‘was intended to result or which result[ed] in the sale’ of

11   goods to a consumer.”) (quoting Cal. Civ. Code § 1770(a));

12   Chamberlan v. Ford Motor Co., 369 F.Supp.2d 1138, 1144 (N.D. Cal.

13   2005) (“Plaintiffs who purchased used cars have standing to bring

14   CLRA claims, despite the fact that they never entered into a

15   transaction directly with Defendant.”).

16         Plaintiff purchased Defendant’s dog food.         He is a consumer

17   with a right to sue under the CLRA.

18

19                                III.    ORDER

20         For all the reasons set forth above, the Court DENIES
21   Defendant’s Motion to Dismiss.

22         IT IS SO ORDERED.

23   Dated: May 18, 2021

24

25

26
27

28
                                           15
